Title: [Diary entry: 27 March 1787]
From: Washington, George
To: 

Tuesday 27th. Mercury at 44 in the Morning—50 at Noon and 49 at Night. Very smoky, and lowering all day with but little wind & that from the Southward. Rid to the Ferry, French’s Dogue run & Muddy hole Plantations. At the first began yesterday, & would finish to day, harrowing Timothy Seed on the Rye which had been omitted in the Fall; and on the Snow during winter. Ordered a part of it to be cross harrowed in order to raise more loose earth for the covering of it. Began at this place also to Harrow & others ways to prepare the New Meadow for the Sowing of Oats & grass Seeds in it. Sowing Oats and fencing at French’s and threshing Clover Seed at Muddy hole. Doctr. Stuart, Mrs. Stuart and the two girls went home after dinner. Had a descriptive list taken of all my Horses and Cattle in the Neck today.